United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                           February 3, 2006

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 05-10572
                             Summary Calendar


    ARBOR BEND VILLAS HOUSING LP; PARKS RIVERPLACE HOUSING LP,

                                                 Plaintiffs-Appellants,

                                  versus

TARRANT COUNTY HOUSING FINANCE CORPORATION; TARRANT COUNTY TEXAS,

                                                  Defendants-Appellees.


           Appeal from the United States District Court
                for the Northern District of Texas
                           (4:02-CV-478)


Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Appellee Tarrant County Texas, joined by Appellee Tarrant

County Housing Finance Corporation, moves to dismiss this appeal as

moot.    Appellant   Arbor    Bend   Villas   Housing   LP   concedes      its

injunctive–relief claim is moot.       As a result, claims and issues

have arisen that are best first resolved by the district court.

     Therefore, the motion to dismiss is DENIED, and this matter is

REMANDED to the district court for such other proceedings as may be

appropriate.   This court, of course, expresses no opinion on any



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
claim that may be presented or considered on remand.     Upon the

district court’s deciding any issues on remand, any party desiring

to appeal may do so by properly filing a notice of appeal.

  MOTION TO DISMISS DENIED; INJUNCTIVE RELIEF DENIED AS MOOT;

REMANDED




                                2